Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED by and between the parties hereto, subject to the approval of the Court, that
1. That the merchandise here involved consists of cotton pajamas imported from England for the account of plaintiff under Entry No. 731855 dated December 17, 1940.
2. That said merchandise was appraised on the basis of Cost of Production of 76 shillings per dozen plus 10% plus 16%% plus 8% plus boxes and cases.
3. That the cost of materials and fabrication, manipulation, or other process employed in manufacturing or producing such or similar merchandise at a time preceding the date of exportation of the involved merchandise which would ordinarily permit the manufacture or production thereof in the usual course of business, plus the usual general expenses (not less than 10 per centum of such cost) in the case of such or similar merchandise, plus the cost of all containers and coverings, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, and plus an addition for profit (not less than 8 per centum of the costs of materials and fabrication or manipulation and general expenses) equal to the profit which ordinarily is added to the cost of merchandise of the same general character by manufacturers or producers in the country of manufacture who are engaged in the manufacture of merchandise of the same class or kind equal 76 shillings per dozen plus 10% plus 8% plus boxes and cases.
4. That the reappraisement appeal herein may be submitted upon this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of [the cotton pajamas appraised at 76 shillings per dozen, plus 10 per centum, plus 16% per centum, plus 8 per centum, plus boxes and cases, English currency, here involved, and that such value was 76 shillings per dozen, plus 10 per centum, plus 8 per centum, plus boxes and cases, English currency.
Insofar as the appeal relates to all other merchandise, it is hereby dismissed.
Judgment will be entered accordingly.